Title: Nicholas P. Trist to James Madison, 25 September 1834
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgehill,
                                
                                Thursday morning, Sep. 25 ’34
                            
                        
                         
                        Unless the day should be unfavorable, Mrs Trist & myself & children will set out to-morrow,
                            to dine at Gordonsville, and reach Montpellier in the evening. Cornelia & Mary, and one of Mr. Randolph’s younger
                            daughters (Cary Ann) will follow the next tuesday; and we propose all to leave you on the ensuing friday evening, so as to
                            be in Washington the next day.
                        I thought, when last with you, that my mind was conclusively made up for Havana. As the time approached,
                            however, my determination melted away. It is highly probable, to say the least, that I go this fall, without my family,
                            and come back permanently next spring. Affte Salutations
                        
                            
                                N. P. Trist
                            
                        
                    The book & its predecessor, the letter, both came safe. We have had a very serious fever among the
                            children, since I last wrote. They are all out of it, however: though they can’t be said to be recovered: several being very far from it.